Exhibit OSI Restaurant Partners, LLC Announces Closing of Tender Offer for 10% Senior Notes due 2015 Tampa, Florida, March 23, 2009 - OSI Restaurant Partners, LLC (the “Company”) today announced that it has accepted for purchase approximately $240 million in principal amount of its outstanding 10% Senior Notes due June 15, 2015 issued by the Company and OSI Co-Issuer, Inc., a wholly owned subsidiary of the Company, which were validly tendered pursuant to its previously announced cash tender offer for such notes (the “Tender Offer”). The
